 

Exhibit 10.1

 

[tm2036035d1_ex10-1img01.jpg]

 

 

4th November, 2020

 

Re: Employment Offer – Chief Financial Officer

 

Dear Ryan,

 

Interlink Electronics, Inc. is pleased to extend you this offer of employment
for the exempt position of Chief Financial Officer, with such appointment to
take effect on the day immediately following the filing by the Corporation of
its Quarterly Report on Form 10-Q for the quarter ended September 30, 2022.
Prior to assuming the title and responsibilities of Chief Financial Officer, you
will join the company as an employee on 11/9/2020. You understand that you shall
be an "at-will" employee and that you have not been offered employment for any
specific term.

 

Should you accept our offer, your starting base salary will be $180,000, with
the ability to earn an annual bonus of up to twenty five percent (25%) of your
base salary. Up to fifty percent (50%) will be based on individual yearly
performance targets. The balance will be at the discretion of the CEO and board
of directors. Your salary, less all standard deductions, shall be paid via
direct deposit on the 15th and last business day of each month.

 

·Your title at Interlink Electronics, Inc. will be Chief Financial Officer.    

·Your primary responsibilities are to manage the Global Financial Team and
Reporting Requirements.    

·Your position will report to Steven N. Bronson, CEO and/or designee.    

·You will be based in Irvine/Orange County.    

·Your starting salary will be $180,000 annually and an annual bonus.    

·Your annual paid time off will be twenty days, accrued monthly.

 

On the first day of the month following the month of employment, you will be
eligible for certain benefits available to Interlink employees. Those benefits
include:

 

1.Medical Benefits: BlueShield of California HMO or PPO Plan Options    

2.Dental: Guardian DHMO or PPO Options    

3.Vision: Guardian Vision VSP Network Signature Plan    

4.Life and AD&D: Sun Life Financial    

5.Interlink pays 100% for the employee's and family's coverage (eligible spouse
and children) for health, vision, and dental.

 

After three months of service, you will be eligible for participation in the
Company-sponsored 401(k) retirement plan. Through automatic payroll deduction,
you may contribute between 1% and 60% of your eligible pay on a pretax basis, up
to the annual IRS dollar limits. You may change your deferral percentage as
applicable on the first day of each month. Interlink will make matching
contributions in an amount equal to 50% of your deferral contributions, not to
exceed $500. All contributions, including the Company match, are vested
immediately.

 

 

1 Jenner, Suite #200, Irvine, CA 92618

Phone: 805-484 8855 s FAX: 805-530 5598

 



 

 

 

[tm2036035d1_ex10-1img01.jpg]

 

 

Our offer to you is contingent upon execution of our Proprietary Information and
Non- Disclosure Agreement and all other required tax and employment forms.

 

If you agree to the above terms, please sign and return this letter to the
undersigned. By signing this offer letter, you represent that you have no
restrictions from a previous employer that would prohibit you from accepting a
position with Interlink Electronics, Inc. We look forward to hearing from you
shortly and having you join us. In the meantime, if you have any questions about
this offer or Interlink Electronics, Inc., please feel free to contact the
undersigned at your earliest convenience.

 

Sincerely,         Steven N. Bronson,    CEO of Interlink Electronics, Inc.   
          /s/ Steven N. Bronson  Date: 11-4-20           Agreed to and Accepted
by Ryan Hoffman              /s/ Ryan Hoffman  Date: 5 Nov 2020

 

 

1 Jenner, Suite #200, Irvine, CA 92618

Phone: 805-484 8855 s FAX: 805-530 5598

 



 

 